Title: From Abigail Smith Adams to Thomas Jefferson, 20 May 1804
From: Adams, Abigail Smith
To: Jefferson, Thomas



Sir.
Quincy May 20th 1804

Had you been no other than the private inhabitant of Monticelo, I should e’er this time, have addrest you with that Sympathy which a recent even has awakened in my Bosom, but reasons of various kinds withheld my pen, untill the powerfull feelings of my Heart, burst through the restraints, and call’d upon me to shed the tear of sorrow over the departed remains of your beloved and deserving daughter, an Event which I most Sincerely mourn.
The attachment which I formed for her, when you committed her to my care upon her arrival in a foreign land, under circumstances peculiarly interesting, has remained with me to this hour, and the recent account of her death which I read in a late paper, awakened recall’d to my recollection the tender Scene of her seperation from me, when with the strongest Sensibility she clung arround my neck & wet my Bosom with her tears, saying Oh now I have learned to Love you, why will they take me from you.
It has been some time, since, that I conceived of any event in this Life, which could call forth feelings of Mutual Sympathy, but I know how closely entwined arround a parents heart are those Chords which bind the parental to the fillial bosom, and when Snaped assunder, how agonizing the pangs. I have tasted the bitter cup, and bow with reverence and Submission before the Great Dispencer of it, without whose permission and over ruling providence not a sparow falls to the ground. that you may derive comfort and consolation in this day of your sorrow and affliction, from that only Source calculated to heal the wounded heart, a firm Belief in the Being, perfections and attributes of God, is the sincere and ardent wish of her who once took pleasure in subscribing / Herself Your Friend
Abigail Adams